 

May 17, 2016

 

To the Members of the Board of Directors of

EMRISE Corporation,

 

This letter shall serve as formal notice of my resignation, effective
immediately, from my position as a member of the Board of Directors of EMRISE
Corporation (the “Company”), and all other positions with the Company to which I
have been assigned, regardless of whether I served in such capacity. The
resignation is not the result of any disagreement with the Company on any matter
relating to the Company’s operations, polices or practices.

 

Sincerely,       /s/ Otis Baskin   Otis Baskin  

 

   

 

 

